BUSSEY, Judge,
dissenting.
I must respectfully dissent to the reversal of appellant’s conviction for two reasons. First, when the State introduced pri- or convictions to impeach Mr. Cleveland’s credibility, defense counsel failed to object; therefore, this assignment was waived. Boyd v. State, 572 P.2d 276 (Okl.Cr.1977). Second, when the State asked appellant during cross-examination if he had been convicted of soliciting for immoral purposes, defense counsel immediately objected, and the trial court instructed the prosecutor to refrain from inquiring about convictions more than ten (10) years old. In light of the overwhelming evidence of guilt and the sentence imposed, I am of the opinion that the error was harmless beyond a reasonable doubt. See Rushing v. State, 676 P.2d 842 (Okl.Cr.1984).
Finding no error warranting reversal or modification, I would affirm the judgment and sentence.